ACCEPTED
                                                                                  03-16-00358-CV
                                                                                        12595326
                                                                       THIRD COURT OF APPEALS
                                                                                  AUSTIN, TEXAS
                                                                              9/8/2016 2:49:12 PM
                                                                                JEFFREY D. KYLE
                                                                                           CLERK
                              No. 03-16-00358-CV

                          IN THE COURT OF APPEALS                 FILED IN
                       FOR THE THIRD DISTRICT OF TEXAS     3rd COURT OF APPEALS
                                                               AUSTIN, TEXAS
                                AUSTIN, TEXAS              9/8/2016 2:49:12 PM
                                                             JEFFREY D. KYLE
                                                                   Clerk
                               PATRICIA MOSLEY,
                                          Appellant/Cross-Appellee,

                                      V.

 TEXAS HEALTH AND HUMAN SERVICES COMMISSION AND TEXAS DEPARTMENT OF
                   FAMILY AND PROTECTIVE SERVICES,
                                     Appellees/Cross-Appellants.


             ON APPEAL FROM THE 201ST JUDICIAL DISTRICT COURT,
             TRAVIS COUNTY, TEXAS, CAUSE NO. D-1-GN-15-001024


 CROSS-APPELLEE’S FIRST UNOPPOSED MOTION FOR EXTENSION
    OF TIME TO FILE CROSS-APPELLEE’S RESPONSE BRIEF


BAKER BOTTS L.L.P.

98 San Jacinto Blvd., Suite 1500            Kevin E. Vickers
Austin, Texas 78701-4078                    State Bar No. 24079517
512.322.2500 (phone)                        kevin.vickers@bakerbotts.com
512.322.2501 (fax)
                                            Paulina Williams
                                            State Bar No. 24066295
                                            paulina.williams@bakerbotts.com

                                            Samia R. Broadaway
                                            State Bar No. 24088322
                                            samia.broadaway@bakerbotts.com

ATTORNEYS FOR PATRICIA MOSLEY                               September 8, 2016
TO THE HONORABLE JUSTICES OF THE THIRD COURT OF APPEALS:

      Pursuant to Texas Rules of Appellate Procedure 10.5(b) and 38.6,

Appellant/Cross-Appellee Patricia Mosley respectfully submits this unopposed

motion for an extension of time to file Cross-Appellee’s response brief, seeking an

extension of 30 days, through and until October 14, 2016.

      Currently, Cross-Appellee Patricia Mosley’s response brief is due on or

before September 14, 2016. Appellant respectfully requests an extension of 30

days, through and until October 14, 2016, to file her response brief. This is Cross-

Appellee’s first request for an extension of time to file her response brief.

Appellees/Cross-Appellants Texas Health and Human Services Commission and

Texas Department of Family and Protective Services do not oppose the extension.

      Cross-Appellee Patricia Mosley requests an extension not for purposes of

delay, but because Cross-Appellee’s counsel have a number of professional

obligations in pending matters that impair their ability to prepare a brief by the

current September 14, 2016, deadline.

      Kevin Vickers’s professional commitments include: (1) providing counsel

on a complex regulatory compliance matter involving administrative enforcement

by the Texas Commission on Environmental Quality; (2) providing counsel

regarding pending National Environmental Policy Act environmental review;

(3) providing counsel regarding claims under the Federal Tort Claims Act; and



                                         1
(4) preparing for proceedings in Texans Against High Speed Rail, Inc. v. Ken

Paxton and Texas Department of Transportation, Cause No. D-1-GN-16-000942,

126th Judicial District, Travis County, Texas.

       Paulina Williams’ professional obligations include: (1) providing counsel on

multiple compliance and permitting related filings with the Texas Commission on

Environmental Quality; and (2) providing counsel in multiple time-sensitive

transactions.

       Samia Rogers Broadaway’s professional obligations include: (1) preparing

for litigation related to Clean Air Act matters; and (2) providing counsel regarding

compliance with Clean Water Act requirements.

       For these reasons, Cross-Appellee respectfully requests that the Court grant

her an extension of 30 days, through and until October 14, 2016, to file her

response brief. Cross-Appellee requests such further relief to which she may be

justly entitled.




                                         2
    Respectfully submitted,

    BAKER BOTTS L.L.P.

     /s/ Kevin E. Vickers
    Kevin E. Vickers
    State Bar No. 24079517
    kevin.vickers@bakerbotts.com
    Paulina Williams
    State Bar No. 24066295
    paulina.williams@bakerbotts.com
    Samia R. Broadaway
    State Bar No. 24088322
    samia.broadaway@bakerbotts.com
    98 San Jacinto Blvd., Suite 1500
    Austin, Texas 78701-4078
    512.322.2500 (phone)
    512.322.2501 (fax)

    ATTORNEYS FOR
    PATRICIA MOSLEY




3
                        CERTIFICATE OF CONFERENCE
      I certify that I conferenced with Andrew Lutostanski, counsel for
Appellees/Cross-Appellants Texas Health and Human Services Commission and
Texas Department of Family and Protective Services, on September 8, 2016,
concerning this motion, and Mr. Lutostanski responded that Cross-Appellants
Texas Health and Human Services Commission and Texas Department of Family
and Protective Services do not oppose the motion.

                                                 /s/ Kevin E. Vickers
                                                Kevin E. Vickers



                          CERTIFICATE OF SERVICE
      I certify that a true and correct copy of this First Unopposed Motion for
Extension of Time to File Cross-Appellee’s Response Brief was served on all
counsel of record listed below on September 8, 2016, via electronic service:

Andrew Lutostanski
Office of the Texas Attorney General
P.O. Box 12548
Austin, TX 78711-2548
Phone: (512) 475-4200
Fax: (512) 320-0167
andrew.lutostanski@texasattorneygeneral.gov
(Attorney for Texas Health and Human Services Commission and Texas
Department of Family and Protective Services)



                                                 /s/ Kevin E. Vickers
                                                Kevin E. Vickers




                                      4